                        Case 3:19-mj-08085-MAT Document 1 Filed 08/26/19 Page 1 of 2
AO 442 (REV. 12/85)




                             UNITED STATES DISTRICT COURT
                                                                                                             FILED
                                                                                                           08/26/2019
                               WESTERN DISTRICT OF TEXAS, EL PASO DIVISION                          Clerk, U.S. District Court
                                                                                                    Western District of Texas


                                                                                              By:               RRV
                                                                                                                                 Deputy




USA                                                             §
                                                                § CRIMINAL COMPLAINT
vs.                                                             § CASE NUMBER: EP:19-M -08085(1) - MAT
                                                                §
(1) FEDERICO TZANAHUA-TZOMPAXTLE                                §


                I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about August 24, 2019 in El Paso county, in the WESTERN DISTRICT OF TEXAS

defendant did, being an alien to the United States, enter, attempt to enter, or was found in the United States after

having been previously excluded, deported, or removed from the United States without receiving permission to reapply

for admission to the United States from the Attorney General of the United States and the Secretary of Homeland

Security, the successor pursuant to Title 6, United States Code, Sections 202(3), 202(4), and 557



in violation of Title              8               United States Code, Section(s)      1326

.

                I further state that I am a(n) Border Patrol Agent and that this complaint is based on the following facts:

"The DEFENDANT, Federico        TZANAHUA-Tzompaxtle, an alien to the United States and a citizen of Mexico was found

approximately 0.18 miles west of the Paso Del Norte Port of Entry on Chihuahua St. in El Paso, Texas in the Western

District of

Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,
                                                                               Signature of Complainant
                                                                               Lopez, Carlos A.
                                                                               Border Patrol Agent

08/26/2019                                                                at   EL PASO, Texas
File Date                                                                      City and State



MIGUEL A. TORRES                                                               ______________________________
UNITED STATES MAGISTRATE JUDGE                                                 Signature of Judicial Officer
                  Case 3:19-mj-08085-MAT Document 1 Filed 08/26/19 Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT - EP:19-M -08085(1)

WESTERN DISTRICT OF TEXAS

(1) FEDERICO TZANAHUA-TZOMPAXTLE

FACTS   (CONTINUED)

Texas. From statements made by the DEFENDANT to the arresting agent, DEFENDANT was determined to be
a native and citizen of Mexico, without immigration documents allowing him to be or remain in the United
States legally. Defendant has been previously removed from the United States to Mexico on March 12, 2018
through Laredo, TX. Defendant has not previously received the expressed consent from the Attorney General
of the United States or the Secretary of Homeland Security to reapply for admission into the United States.



Because this affidavit is being submitted for the limited purpose of establishing probable cause as set forth
herein, I have not included each and every fact known to me concerning this investigation.


IMMIGRATION HISTORY:
The DEFENDANT has been removed 3 time(s), the last one being to MEXICO on March 12, 2018, through
LAREDO, TX.

The DEFENDANT was removed to Mexico on 06/19/2013, through Laredo, TX.
The DEFENDANT was removed to Mexico on 06/01/2011 through Harlingen, TX.

CRIMINAL HISTORY:
10/03/2007, Houston County, MN, DWI(M), CNV, 90 Days in Jail, 2 Years Probation.
05/16/2011, Houston County, MN, DWI, REFUSE TO TEST(M), CNV, 180 Days Confinement.
04/23/2013, Fillmore County, MN, DWI(M), CNV, 365 Days Confinement, 2 Years Probation.
04/23/2013, Fillmore County, MN, GIVE PEACE OFFICER FALSE NAME(M), CNV, 1 Year Probation.
04/23/2013, Fillmore County, NM, D W/O VAL LIC(M), CNV, 1 Year Probation.
